IN TI-[E SUPREME COUR'I` OF THE STATE OF DELAWARE

RONALD PROCTOR, §
§ No. 507, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1312002555
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: April 26, 2016
Decided: June 16, 2016

0 R D E R
This 16"‘ day of June 2016, it appears to the Court that:

(l) On September 17, 2015, the appellant, Ronald Proctor, filed a pro se
notice of appeal from his sentencing, on September ll, 2015, on a violation of
probation. Proctor’s opening brief was due to be filed by April 4, 20l6, and was
not filed.

(2) On April 5, the Clerk issued a brief delinquency notice advising
Proctor that the opening brief must be filed within seven days. When Proctor did
not respond to the brief delinquency notice, the Clerk issued a notice, by certified
mail, directing Proctor to show cause why the appeal should not be dismissed for

his failure to file the opening brief. On April 26, 2016, the notice to show cause

was returned marked "retum to sender," "attempted not known," and "unable to
forwar ."

(3) "As a condition for a party appearing pro se, the party must designate
a mailing address . . . for the receipt of all notices, papers and orders filed in the
case."* In this case, Proctor’s mailing address is no longer valid, and Proctor has
not provided the Clerk with a change of address. Under these circumstances, the
dismissal of Proctor’s appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that the appeal is DISMISSED.

BY TI~IE COURT:

__j_~*7  
f "T
ice